IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


ATLANTIC COMMUNITY BANKERS       : No. 295 MAL 2015
BANK, INC., AND JON EVANS,       :
                                 :
               Respondents       : Petition for Allowance of Appeal from the
                                 : Order of the Superior Court
                                 :
         v.                      :
                                 :
                                 :
CHARLES DANIELS AND IMRAN DALVI, :
                                 :
               Petitioners       :


                                     ORDER


PER CURIAM

     AND NOW, this 25th day of August, 2015, the Petition for Allowance of Appeal is

DENIED.